IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44815

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 630
                                                )
       Plaintiff-Respondent,                    )   Filed: October 26, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
RICARDO ALLEN JIMISON,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and concurrent unified sentences of eight years, with a
       minimum period of confinement of two years, for one count of grand theft and
       one count of forgery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
       Ricardo Allen Jimison was found guilty of one count of grand theft and one count of
forgery.     Idaho Code §§ 18-2403(1), 18-2407(1)(b), 18-2409, 18-3601.         The district court
sentenced Jimison to concurrent unified terms of eight years with two years determinate.
Jimison appeals asserting that the district court abused its discretion by imposing excessive
sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jimison’s judgment of conviction and sentences are affirmed.




                                                   2